EXHIBIT 10(c)

K2 INC.

GUARANTY AND SECURITY AGREEMENTS CONFIRMATION

CONFIRMATION, dated as of February 21, 2006 (this “Confirmation”), with respect
to the Guaranty Agreements (as defined in the Amended and Restated Credit
Agreement (defined below)) and the Security Agreements (as defined in the
Amended and Credit Agreement (defined below); the Guaranty Agreements and the
Security Agreements, collectively, the “Credit Support Documents”).

WHEREAS, certain of the parties hereto have heretofore entered into an Amended
and Restated Credit Agreement dated as of July 1, 2004 (the “2004 Credit
Agreement”), among the Borrowers, the lending institutions from time to time
parties thereto and JPMorgan Chase Bank, N.A., as contractual representative for
such lending institutions (the “Administrative Agent”), as amended by the First
Amendment to the Amended and Restated Credit Agreement, dated as of
September 30, 2004 (the “First Amendment”), the Second Amendment to the Amended
and Restated Credit Agreement, dated as of March 18, 2005 (the “Second
Amendment”), the Third Amendment to the Amended and Restated Credit Agreement,
dated as of May 25, 2005 (the “Third Amendment”) and the Fourth Amendment to the
Amended and Restated Credit Agreement, dated as of July 25, 2005 (the “Fourth
Amendment”) (the 2004 Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth amendment, the “Existing
Credit Agreement”);

WHEREAS, concurrently with the execution of this Confirmation, the Existing
Credit Agreement will be amended and restated as of the date hereof (the
Existing Credit Agreement, as so amended and restated, the “Amended and Restated
Credit Agreement”; unless otherwise defined herein, capitalized terms defined
therein and used herein being so used as so defined);

WHEREAS, each party to a Guaranty Agreement has guaranteed, and has agreed to
reaffirm its guarantee of, the obligations guaranteed therein;

WHEREAS, each party to a Security Agreement has granted to the Agent, for the
ratable benefit of the Lenders, a first priority security interest in the
collateral referred to therein, as collateral security for the Obligations; and

WHEREAS, each party hereto (each, a “Confirming Party”) wishes to confirm that
all of its liabilities and obligations, and Liens and security interests
created, as applicable, under the Credit Support Documents to which it is a
party will remain in full force and effect after giving effect to the amendment
and restatement of the Existing Credit Agreement pursuant to the Amended and
Restated Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Amended and Restated Credit Agreement and to
induce the Lenders to make or maintain their extensions of credit thereunder,
each Confirming Party hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

 

  1. Each Confirming Party hereby consents to the execution and delivery of, and
the amendment and restatement of the Existing Credit Agreement pursuant to, the
Amended and Restated Credit Agreement. Each Confirming Party hereby agrees that
each reference to the “Credit Agreement” in the Credit Support Documents shall
be deemed to be a reference to the Amended and Restated Credit Agreement and
that each reference to the “Agent” shall be deemed to be a reference to the
Collateral Agent and/or the Administrative Agent, as applicable.

 

  2. Each Confirming Party hereby agrees that:

 

  a. all of its obligations and liabilities under the Credit Support Documents
to which it is a party remain in full force and effect on a continuous basis
after giving effect to the amendment and restatement of the Existing Credit
Agreement pursuant to the Amended and Restated Credit Agreement; and

 

  b. all of the Liens and security interests created and arising under the
Security Agreements remain in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, and having the same perfected status
and priority as existed prior to the effectiveness of the Amended and Restated
Credit Agreement, after giving effect to the amendment and restatement of the
Existing Credit Agreement pursuant to the Amended and Restated Credit Agreement,
as collateral security for the Obligations.

 

  3. Each Confirming Party hereby represents and warrants that each of the
representations and warranties contained in the Credit Support Documents, is
true and correct in all material respects on and as the date hereof (after
giving effect to this Confirmation and each of the addenda to the schedules
attached to the joinder documents delivered from time to time since July 1,
2004) as if made on and as of such date; provided that references in the
representations and warranties contained in the Credit Support Documents to the
“the date hereof” shall be deemed to refer to the date of this Confirmation.

 

  4. Each Confirming Party agrees that it shall take any action reasonably
requested by the Administrative Agent or the Collateral Agent in order to
confirm or effect the intent of this Confirmation.

 

  5. This Confirmation shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

  6. This Confirmation may be executed by one or more of the parties hereto on
any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this CONFIRMATION to be executed
and delivered by their respective duly authorized officer as of the day and year
first above written.

 

K2 INC. By:  

/s/ Dudley W. Mendenhall

  Dudley W. Mendenhall   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

BRASS EAGLE, LLC EX OFFICIO LLC K2 EYEWEAR, LLC WGP, LLC HILTON CORPORATE
CASUALS, LLC SHAKESPEARE COMPANY, LLC SHAKESPEARE CONDUCTIVE FIBERS, LLC EARTH
PRODUCTS, INC. K2 BIKE, INC. K-2 CORPORATION K-2 INTERNATIONAL, INC. K2 LICENSED
PRODUCTS, INC. K2 MERCHANDISING, INC. K2 SNOWSHOES, INC. KATIN, INC. MORROW
SNOWBOARDS, INC. RAWLINGS SPORTING GOODS COMPANY RIDE, INC. RIDE SNOWBOARD
COMPANY SHAKESPEARE INDUSTRIES, INC. SITCA CORPORATION SMCA, INC. STEARNS INC.
JT PROTECTIVE GEAR LLC JT USA LLC SATV, LLC SHAKESPEARE ALL STAR ACQUISITION LLC
K2 CORPORATION OF CANADA RAWLINGS CANADA INCORPORATED SHAKESPEARE COMPANY (UK)
LIMITED SHAKESPEARE INTERNATIONAL LIMITED SHAKESPEARE MONOFILAMENT UK LIMITED
SOSPENDERS, LLC MARKER VOLKL USA INC. SPORTS RECREATION COMPANY LTD. EX OFFICIO
INTERNET COMPANY, LLC MARMOT MOUNTAIN LLC MIKEN SPORTS, LLC K-2 INTERNET
COMPANY, LLC By:  

/s/ Dudley W. Mendenhall

 

Dudley W. Mendenhall

Authorized Signatory



--------------------------------------------------------------------------------

Accepted and acknowledged as of the date first above written:
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Kevin D. Padgett

Name:   Kevin D. Padgett Title:   Vice President